Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 1, 5, 7-13, 16 and 18-20 are allowed 
4.	Independent claims 1 and 12 claim an image display device and a video wall including the same are disclosed. The image display device includes a housing, a display configured to display an image, a first wireless communication module disposed on one surface of the housing, and a second wireless communication module disposed at a position on an opposite surface of the housing corresponding to a position of the first wireless communication module. The first wireless communication module and the second wireless communication module transmit and receive a signal through the same short-range communication method, in a manner not disclose or suggested in any prior art.  
The representative closest prior art is Yang et al., US Patent Application (20190087146), hereinafter “Yang” and Khidre US Patent (10,454,526), hereinafter “Khidre”, which do not teach the features claimed in the independent claims, 1 and similarly worded claim 11: “1. An image display device comprising: a housing; a display configured to display an image; a first wireless communication module disposed on one surface of the housing; and a second wireless communication module disposed at a position on an opposite surface of the housing corresponding to a position of the first wireless communication module, wherein each of the first wireless communication module and the second wireless communication module comprises: a printed circuit board; a transmission antenna and a reception antenna mounted on the printed circuit board; a plurality of shielding members disposed on the printed circuit board to surround each of the transmission antenna and the reception antenna; and a protective member in contact with the plurality of shielding members, wherein a first protective member in the first wireless communication module is disposed at a position recessed by a predetermined depth from the one surface of the housing, wherein a second protective member in the second wireless communication module is disposed at a position recessed by the predetermined depth from the opposite surface of the housing such that an gap is formed between the first protective member and the second protective member when the one surface of the housing and the opposite surface of the housing are brought in contact with each other”.

In regards to claims 1 and 12 the representative prior art is Yang and Khidre. Yang discloses a display apparatus capable of configuring one multi display apparatus by combining a plurality of display apparatuses, a multi display apparatus, and an image display method using the multi display apparatus are provided. The display apparatus for configuring the multi display apparatus by making sides of a plurality of display apparatuses be opposite to each other includes an input interface configured to receive an image signal; wireless communicators comprising wireless communication circuitry provided at four sides of the display apparatus; a controller configured to set a reference display apparatus based on wireless communication through the wireless 
Khidre discloses systems and apparatuses for electromagnetic communications are provided. One of the apparatuses includes a housing portion for an electronic device, wherein the housing portion comprises: a first region formed from a first material; and a second region comprising an arrangement of structures formed from the first material and a second material, wherein the arrangement of structures reduce propagation of electromagnetic radiation propagating through the second region.

In regards to claims 1 and 12 Yang and Khidre, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “a protective member in contact with the plurality of shielding members, wherein a first protective member in the first wireless communication module is disposed at a position recessed by a predetermined depth from the one surface of the housing, wherein a second protective member in the second wireless communication module is disposed at a position recessed by the predetermined depth from the opposite surface of the housing such that an gap is formed between the first protective member and the second protective member when the one surface of the housing and the opposite surface of the housing are brought in contact with each other” of the claimed invention.  Claims 5 & 7-11 and 13, 16 & 18-20 depend from claim 1 and 12 respectively and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981.  The examiner can normally be reached on 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J MICHAUD/Examiner, Art Unit 2694